Order entered March 13, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00036-CR

                             TOBI LAWAN DOUNLEY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-56205-Q

                                             ORDER
       Before the Court is appellant’s March 8, 2019 motion for a continuance to file appellant’s

brief. We treat the motion as a motion to extend time. We GRANT the motion and ORDER

appellant’s brief filed on or before THIRTY DAYS from the date of this order.

       By letters dated January 24, 2019 and February 25, 2019, we notified the trial court that

the clerk’s record does not contain the trial court’s certification of appellant’s right to appeal. See

TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). We

ORDER a completed certification that accurately reflects the trial court proceedings filed within

TEN DAYS from the date of this order.

                                                        /s/    LANA MYERS
                                                               JUSTICE